DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 19, in line 5, the term “unit” should be changed to --units--.  
Appropriate correction is required.

Claim Objections
Claims 1, 6, 13 and 16 are objected to because of the following informalities:  
1)	In claim 1, line 3:  The second instance of the term “a” should be changed to 
--the--.
2)	In claim 6, line 1:  The phrase --at least one-- should be inserted before the term “transmission”.
3)	In claim 6, line 2:  The term “gear” should be changed to --gears--.
4)	In the last line of claim 13:  The term “unit” should be changed to --units--.
5)	In claim 16, line 5:  The last two instances of the term “a” should be changed to 
--the--.

6)	In claim 16, line 6:  The term “a” should be changed to --the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 12, 13, 16, 18, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2002/0112288 to Seufert.  With respect to claims 1 and 16, Seufert ‘288 shows the claimed limitations of a system for performing a medical procedure, comprising:  a medical device (1), including a scanning region (7) being configured to accommodate a subject (9) (as shown in Figure 1 and as described on page 2, in paragraphs 0028-0030); and a device configured to transfer the subject to the scanning region (7), including 


a transmission assembly (13, 17, 25) configured to transfer the subject (9) to the scanning region (7) of the medical device (1) (as shown in Figures 1 & 2 and as described on page 2, in paragraphs 0029-0031); and a supporting assembly supporting the transmission assembly, the supporting assembly including at least one board (i.e., the substantially horizontal elements supporting elements 13, 15, 25 and 27 as shown in Figures 1-3) and at least two supporting units (11, 23) supporting the at least one board, wherein the at least two supporting units are disposed at two sides of the scanning region (7) of the medical device (1) (as shown in Figures 1-3 and as described on page 2, in paragraph 0029).
With respect to claims 2, 4, 18 and 19, the reference further discloses conditions wherein the transmission assembly (13, 17, 25) includes:  at least one transmission belt (17); and at least one driving component (13, 25) configured to drive the at least one transmission belt; wherein the at least one driving component further includes:  a first rotation wheel (13); and a second rotation wheel (25), and wherein the at least one transmission belt (17) is configured to encompass the first rotation wheel (13), the second rotation wheel and the at least one board, and the first rotation wheel and the second rotation wheel (25) are configured to rotate to drive a rotation of the at least one transmission belt (17) (as shown in Figures 1-3 and as described on page 2, in paragraphs 0029-0031).
With respect to claims 8, 9 and 21, the reference also discloses conditions wherein the transmission assembly (13, 17, 25) further includes at least one first adjustment component (45) configured to adjust a tension force of the at least one transmission belt (17); and wherein the at least one first adjustment component includes at least one third rotation wheel (45), the 
With respect to claims 12, 13 and 23, the reference further discloses conditions wherein the supporting assembly further includes at least one third adjustment component connected to at least one of the at least two supporting units (11, 23), the at least one third adjustment component being configured to adjust a height of the at least one board (as described on page 3, in paragraph 0037); and wherein the at least one third adjustment component includes a first adjustment unit and a second adjustment unit, the first adjustment unit and the second adjustment are connected to the at least two supporting units (11, 23), respectively (also as described on page 3, in paragraph 0037).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seufert ‘288 in view of U.S. Pat. No. 4,131,802 to Braden et al.  Seufert ‘288 does not specifically disclose a condition wherein one of the at least two supporting units (11, 23) is connected to a gantry of the medical device (1).  Braden et al. provides the basic teaching of a device for transferring a subject in a medical procedure, the device comprising:  a transmission assembly (32, 38, 41) configured to transfer the subject to a scanning region of a medical device (10); and a supporting assembly (18, 20, 22) supporting the transmission assembly, the supporting assembly including at least one board (22) and at least two supporting units (18, 20) supporting the at least one board, wherein the at least two supporting units are disposed at two sides of the scanning region of the medical device (10), wherein one of the at least two supporting units (18, 20) is connected (via element 24 or 28) to a gantry of the medical device (as shown in Figures 1 & 2 and as described in column 2, lines 37-53 & 60-68 and in column 3, lines 1-30).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the device of Seufert ‘288 with one of the at least two supporting units being connected to a gantry of the medical device in order to ensure further that the transmission and supporting assemblies are both positioned relative to the medical device in a stable and secure manner, thereby in turn ensuring proper positioning and transfer of a patient during a medical procedure. 



Claims 5, 6, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seufert ‘288 in view of U.S. Pat. No. 3,588,500 to Koerner.  With respect to claims 5 and 6, Seufert ‘288 does not specifically disclose conditions wherein each of the first rotation wheel (13) and the second rotation wheel (25) is configured with a gear, respectively; and wherein the at least one transmission belt (17) is configured with a plurality of teeth being coupled with the gears, and the at least one board is configured with a groove to accommodate the plurality of teeth.  Koerner provides the basic teaching of a device (1) for repositioning a subject in a medical procedure, the device comprising:  a transmission assembly (9-11) configured to reposition the subject relative to a scanning region of a medical device, and a supporting assembly supporting the transmission assembly (9-11), the supporting assembly including at least one board (6) and a supporting unit (2, 3) supporting the at least one board (as shown in Figures 1, 2 & 4 and as described in column 3, lines 5-61); wherein the transmission assembly includes:  at least one transmission belt (9) and at least one driving component (10, 11) configured to drive the at least one transmission belt, and wherein the at least one driving component further includes:  a first rotation wheel (10) and a second rotation wheel (11); wherein the at least one transmission belt (9) is configured to encompass the first rotation wheel (10) and the second rotation wheel (11), and the first rotation wheel and the second rotation wheel are configured to rotate to drive a rotation of the at least one transmission belt (9) (as shown in Figures 2 & 4 and as described in column 3, lines 38-61); wherein each of the first rotation wheel (10) and the second rotation wheel (11) is configured with a gear, 


respectively (as shown in Figure 2 and as described in column 3, lines 45-48); and wherein the at least one transmission belt (9) is configured with a plurality of teeth being coupled with the gears (also as shown in Figure 2 and as described in column 3, lines 38-52), and the at least one board (6) is configured with a groove to accommodate the plurality of teeth (as shown in Figures 1 & 4).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the device of Seufert ‘288 with each of the first rotation wheel and the second rotation wheel being configured with a gear, respectively; and wherein the at least one transmission belt is configured with a plurality of teeth being coupled with the gears, and the at least one board is configured with a groove to accommodate the plurality of teeth, in order to provide a transmission assembly arrangement which has long been known in the art as taught by Koerner.
With respect to claims 11 and 22, Koerner further discloses a condition wherein the transmission assembly further includes at least one second adjustment component (44) configured to adjust a space between the at least one board (6) and the at least one transmission belt (9), the at least one second adjustment component being connected to the supporting assembly (2, 3, 6) (as shown in Figures 3-5 & 7 and as described in column 4, lines 39-50).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the device of Seufert ‘288 with a transmission assembly further including at least one second adjustment component configured to adjust a space between the at least one board and the at least one transmission belt, the at least one second adjustment component being connected to the supporting assembly, in order to allow the supporting .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seufert ‘288 in view of U.S. Pat. No. 6,363,555 to LaRose.  Seufert ‘288 does not specifically disclose conditions wherein the at least one driving component (13, 25) further includes:  a first winding component; and a second winding component, and wherein the first winding component and the second winding component are connected to two ends of the at least one transmission belt (17), respectively.  LaRose provides the basic teaching of a device (10) for repositioning a subject (30) in a medical procedure, the device comprising:  a transmission assembly (50) configured to reposition the subject, and a supporting assembly (12, 20, 66, 68) supporting the transmission assembly (50), the supporting assembly including at least one board (20) (as shown in Figures 2 & 3 and as described in column 3, lines 33-62); wherein the transmission assembly (50) includes:  at least one transmission belt (64) and at least one driving component (56, 62) configured to drive the at least one transmission belt, and wherein the at least one driving component further includes:  a first winding component (56), and a second winding component (62), and wherein the first winding component and the second winding component are connected to two ends of the at least one transmission belt (64), respectively (also as shown in figures 2 & 3 and as described in column 3, lines 33-42 and in column 4, lines 11-16).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the device of Seufert ‘288 with at least one driving component further 

including:  a first winding component; and a second winding component, and wherein the first winding component and the second winding component are connected to two ends of the at least one transmission belt, respectively, in order to provide an alternative transmission assembly arrangement which is well known in the art as taught by LaRose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Hou et al. ‘544, Hou et al. ‘187, Hou et al. ‘315, Liu et al. ‘487, Hou et al. ‘912, Zhang et al. ‘706, Fang et al. ‘125, Zhang et al. ‘509, Dong et al. ‘689, Fang et al. ‘489, Dong et al. ‘016, Doleschal et al. ‘186, Gagneur et al. ‘827, Farooqui ‘785, Doleschal et al. ‘526, Farooqui ‘133, Farooqui ‘906, Gagneur et al. ‘472, Seufert ‘403, Dirst ‘156, Uosaki et al. ‘893 and Jarin ‘637.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673